Citation Nr: 1813837	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  16-14 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to an effective date earlier than February 26, 2013, for the award of a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1956 to January 1958.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  It was previously before the Board in December 2016 at which time this issue along with issues related to higher initial evaluations of lumbar spine and bilateral lower extremity disabilities were remanded for further development of the evidence.  The development related to the matters of higher initial ratings has not been completed and these matters remain before the RO.  Review of the record shows that the development related to the TDIU issue that was required by the December 2016 has similarly not been completed.  As such, the case must be returned.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

As noted in the December 2016 remand with regard to the issue concerning an effective date earlier than February 26, 2013 for the assignment of a TDIU, the Board noted that, while the Veteran did not submit a formal claim for a TDIU until April 2012, the record showed that he had been unemployed and in receipt of disability benefits from the Social Security Administration (SSA) since June 1969.  During the course of his appeal for service connection for a low back disability stemming as far back as 1995, the Veteran has alleged that his low back disability has prevented him from working.  Significantly, a March 1975 statement from his private physician showed that he had treated the Veteran since April 1973 and it was his opinion that the Veteran was permanently and totally disabled to work due to his discogenic disease.  

A TDIU may be assigned where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

As noted in the prior remand, the Veteran's service-connected disabilities include degenerative disc disease, L4-L5, with chronic lumbar strain and degenerative joint disease of the lumbosacral spine (rated as 20 percent disabling from January 16, 1996, to July 31, 2009, and rated as 40 percent disabling beginning August 1, 2009); right lower extremity sciatica (rated as 10 percent disabling from January 16, 1996, to February 25, 2013, and rated 40 percent disabling beginning February 26, 2013); and left lower extremity sciatica (rated as 10 percent disabling beginning January 16, 1996, to February 25, 2013 and rated 40 percent disabling beginning February 26, 2013). A combined disability evaluation of 40 percent is in effect beginning January 16, 1996, 50 percent beginning August 1, 2009, and 80 percent beginning February 26, 2013.  The Veteran did not meet the minimum schedular criteria for a TDIU prior to February 26, 2013, but does so as of that date, which was used as the effective date of the award of TDIU.  38 C.F.R. § 4.16(a).  

The remanded issues concerning a higher rating for the Veteran's back and lower extremity disabilities are inextricably intertwined with the Veteran's claim for an earlier effective date for a TDIU and were to be first addressed by the AOJ.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  This was not accomplished.  

Furthermore, as previously noted, the Veteran did not qualify for a TDIU pursuant to 38 C.F.R. § 4.16(a) prior to February 26, 2013.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service (Director), for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  The Board in the December 2016 remand, instructed the AOJ to submit the Veteran's claim to the Director.  It is not apparent in the record that this was accomplished.  

Finally, as noted, there appeared to be a significant gap in treatment records from April 1991 to May 2001 (including a missing 1996 EMG/NCS report).  These record were to be obtained, or certified as being unavailable.  While two requests were made for these records, a formal finding of unavailability was not made by the AOJ.  In the December 2016 remand, the Board instructed that such a finding should be made, with appropriate notice given to the Veteran.  This action should be completed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The matters related to the initial ratings for the Veteran's lumbar spine and lower extremity disabilities should be evaluated prior to consideration of the Veteran's claim for an earlier effective date for TDIU.  All evaluations ordered in the December 2016 remand should be accomplished prior to the matter of TDIU being returned to the Board.  

2.  If the Veteran's disability ratings do not qualify him for a TDIU pursuant to 38 C.F.R. § 4.16(a) during any period prior to February 26, 2013, the case should be referred to the Director for consideration of assignment of an extraschedular TDIU under the provisions of 38 C.F.R. § 4.16(b).  

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran, and his representative, should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2017).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

